Notice of Allowance 
1.	This communication is in response to amendments filed on 02/09/2022. After thorough search, prosecution history, applicant’s remarks, and in view of prior arts of record, claims 1-6, 8-20 are allowed.

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 01/19/2022 and 02/09/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Toan Tran (Reg. No. 54,942)  on 06/06/2022. 
The application has been amended as follows: 

1.	(Currently Amended) An apparatus comprising:
a processor; and
a memory storing instructions that, when executed by the processor, cause the processor to:
receive a request to upload a file to a particular directory;
determine whether the file in the request is an executable file or a predefined type of executable file; 
based on a determination that the file in the request is an executable file or a predefined type of executable file, determine, through application of a predictive model that is generated through implementation of a machine learning operation on a training set of data, wherein the training set of data includes data pertaining to user uploads of multiple types of files to directories, whether the particular directory in the request is a user content directory by inputting a name of the particular directory from the request into the predictive model and applying the predictive model to determine whether the particular directory is a user content directory, wherein the user content directory is a type of directory that normally does not receive executable files from users; and
based on the determination that the file in the request is an executable file or a predefined type of executable file and based on a determination that the particular directory in the request is a user content directory, block the request and output a notification regarding the receipt of the request.

2.	(Previously Presented) The apparatus of claim 1, wherein the instructions cause the processor:
based on the determination that the file in the request is an executable file or a predefined type of executable file and based on a determination that the particular directory in the request is not a user content directory, permit the request to be fulfilled.

3.	(Original) The apparatus of claim 1, wherein the instructions cause the processor to:
receive the request from a client device via a network.

4.	(Original) The apparatus of claim 1, wherein the apparatus comprises a network gateway.

5.	(Previously Presented) The apparatus of claim 1, wherein, based on the determination that the file in the request is an executable file or a predefined type of executable file and based on a determination that the particular directory in the request is not a user content directory, permit the file to be uploaded to the particular directory. 

6.	(Previously Presented) The apparatus of claim 1, wherein the particular directory comprises a folder or a uniform resource locator.

7.	(Canceled).

8.	(Original) The apparatus of claim 1, wherein the predictive model is generated and stored in a data store and wherein the instructions cause the processor to:
access the generated predictive model from the data store.

9.	(Currently Amended) A method comprising:
generating, by a processor, a predictive model that is generated through implementation of a machine learning operation using a training set of data, wherein the training set of data includes data pertaining to user uploads of multiple types of files to directories; 
accessing, by the processor, a request to upload a file to a particular directory;
determining, by the processor, whether the file in the request is an executable file; 
based on a determination that the file in the request is an executable file, inputting, by the processor, a name of the particular directory from the request into the predictive model and applying, by the processor, the predictive model to determine whether the particular directory in the request is a directory that normally receives executable files from users; and
based on the determination that the file in the request is an executable file and based on a determination that the particular directory in the request is a directory that normally receives executable files from users, permitting, by the processor, the file in the request to be uploaded to the particular directory. 

10.	(Previously Presented) The method of claim 9, further comprising:
based on the determination that the file in the request is an executable file and a determination that the particular directory is a directory that does not normally receive executable files from users, denying an upload of the file in the request to the particular directory. 

11.	(Previously Presented) The method of claim 9, further comprising:
based on the determination that the file in the request is an executable file and a determination that the particular directory is a directory that does not normally receive executable files from users, outputting an indication that an attempt was made to upload the file to the particular directory. 

12.	(Currently Amended) The method of claim 9, wherein the predictive model is to be used to classify directories as to receive executable files from users or not to receive executable files from users. 



13.	(Previously Presented) The method of claim 12, wherein accessing the training set of data further comprises accessing manually curated data or accessing real world data pertaining to the user uploads of the multiple types of files to directories.

14.	(Previously Presented) The method of claim 9, further comprising:
applying a machine learning operation on the training set of data to generate the predictive model. 

15.	(Previously Presented) The method of claim 9, further comprising:
accessing the request to upload the file to the particular directory at a gateway of a network; and
based on the determination that the file in the request is an executable file and a determination that the particular directory is a directory that does not normally receive executable files from users, denying an upload of the file in the request to the particular directory at the gateway.

16.	(Previously Presented) The method of claim 9, further comprising:
forwarding the request to upload the file to a server, wherein the server is to apply the predictive model on the particular directory to determine whether the particular directory is a directory that normally receives executable files from users; and
receiving, from the server, the determination that the particular directory is a directory that does not normally receive executable files from users. 

17.	(Previously Presented) The method of claim 9, wherein the file in the request is a server-side executable file and the particular directory in the request is a user content directory.

18.	(Currently Amended) A non-transitory computer-readable medium storing computer-readable instructions that when executed by a processor, cause the processor to:
receive a request to upload a file to a particular directory;
determine whether the file in the request is an executable file;
based on a determination that the file in the request is an executable file, determine, through application of a predictive model that is generated through implementation of a machine learning operation on a training set of data, wherein the training set of data includes data pertaining to user uploads of multiple types of files to directories, whether the particular directory in the request is a directory that normally receives executable files by inputting a name of the particular directory from the request into the predictive model and applying the predictive model to determine whether the particular directory is a directory that normally receives executable files; and
based on the determination that the file in the request is an executable file and based on a determination that the particular directory in the request is a directory that does not normally receive executable files, block the request and output a notification regarding the receipt of the request.

19.	(Currently Amended) The non-transitory computer-readable medium of claim 18, 


20.	(Previously Presented) The non-transitory computer-readable medium of claim 18, wherein the instructions further cause the processor to:
based on the determination that the file in the request is an executable file and based on a determination that the particular directory in the request is a directory that normally receives executable files, permit the upload of the executable file in the request to the particular directory.


Reasons for Allowance
3.	 The following is an examiner’s statement of reasons for allowance: 
The prior art of record Kumar (US 9,852,377) teaches receiving upload requests from a user account to upload plurality of items to a file structure associated with the user. A machine learning model classifier will be used to identify storage locations to store contents based on previously stored similar content items, and recommending storage locations for the content. Kumar further teaches notification for accepting or cancelling the recommended storage location by the machine learning classifier. 
The prior art of record Chesla (US 2016/0057166) teaches detecting unusual upload behavior such as attempting to upload an executable file to a destination web service when the webservice is configured to receive only certain types of forms. 
The prior art of record do not teach or suggest “determine, through application of a predictive model, whether the particular directory in the request is a user content directory by inputting a name of the particular directory from the request into the predictive model and applying the predictive model to determine whether the particular directory is a user content directory, wherein the user content directory is a type of directory that normally does not receive executable files from users; and based on the determination that the file in the request is an executable file or a predefined type of executable file and based on a determination” as presented in claim 1. Claims 9 and 18 recites similar feature. 
-2-PATENT U.S. Patent Application No. 15/713,132 An updated search of a prior art produce no reference to teach or suggest the above claimed features. Attorney Docket No. 20170357Therefore, the above claim features with combination of other features in claims 1,9 and 18 are allowed over the prior art of record.
Dependent claims are allowed over the prior art of record by virtue of their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456